NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ENRIQUE RIOS-RUIZ, AKA Jose                No.    14-73580
Enrique Ries Rios, AKA Jose Enrique Rios
Rios, AKA Jose Enique Rios-Ruiz, AKA            Agency No. A098-764-955
Jose Enrique Riosruiz, AKA Jose Enrique
Rioz-Rios,
                                                MEMORANDUM*
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Jose Enrique Rios-Ruiz, a native and citizen of Mexico, petitions for review

of the Board of Immigrations Appeals’ (“BIA”) order dismissing his appeal from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo claims of due process violations in

immigration proceedings. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Rios-Ruiz failed

to establish it is more likely than not he was or would be recruited by gang

members based on a direct or imputed political opinion. See INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (applicant must provide some evidence of motive, direct

or circumstantial). We reject his contention that the BIA ignored evidence. Thus,

his withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of Rios-Ruiz’s CAT

claim because he failed to demonstrate it is more likely than not he would be

tortured by the Mexican government, or with its consent or acquiescence. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject his contention

that the BIA did not fully consider his claim. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73580